DETAILED ACTION
Claims 1-22 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.  	Claims 1-22 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An imaging apparatus comprising: 
  	an optical low-pass filter that includes first, second, third, and fourth optical anisotropic elements each configured to separate an incident ray into a plurality of rays, and a retardation plate disposed between two optical anisotropic elements adjacent to each other among the first to fourth optical anisotropic elements; and 
  	an image sensor configured to photoelectrically convert an optical image formed by light that has passed the optical low-pass filter, 
  	wherein the following condition is satisfied:
-0.20 ≤ I ≤ 0.20
I = ∫λmin-- λmax     s(λ) ∙ cos (2π / λ ∙ ∂ (λ))dλ
  	where λ is a wavelength of the light, ∂(λ) is a phase difference of the retardation plate, S(λ) is a normalized spectral sensitivity spectrum of the image sensor, and Xmax and Xmin are the longest wavelength and the shortest wavelength in an integration range that is 10% or more of a peak intensity of the S(λ), respectively.”

  	The closest prior art of record relied upon is Momoki (US 2018/0004003 A1) which discloses an optical low pass filter comprising four birefringent plates configured to alter incoming light being received by the optical system of the digital camera. However, the prior art, taken alone or in combination with another, fails to teach, an optical low-pass filter that includes first, second, third, and fourth optical anisotropic elements each configured to separate an incident ray into a plurality of rays, and a retardation plate disposed between two optical anisotropic elements adjacent to each other among the first to fourth optical anisotropic elements wherein the following condition is satisfied:
-0.20 ≤ I ≤ 0.20
I = ∫λmin-- λmax     s(λ) ∙ cos (2π / λ ∙ ∂ (λ))dλ
where λ is a wavelength of the light, ∂(λ) is a phase difference of the retardation plate, S(λ) is a normalized spectral sensitivity spectrum of the image sensor, and Xmax and Xmin are the longest wavelength and the shortest wavelength in an integration range that is 10% or more of a peak intensity of the S(λ), respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697